         Case 1:20-cv-05277-JPB Document 9 Filed 04/30/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 MISSIONARY G. A. BREEDLOVE,

              Plaintiff,
       v.                                         CIVIL ACTION NO.
                                                  1:20-cv-05277-JPB
 CITY OF ATLANTA and LAND
 BANK AUTHORITY,
              Defendants.

                                      ORDER

      This matter comes before the Court on an omnibus motion filed by

Defendant City of Atlanta (the “City”), which seeks various relief, including

dismissal of Plaintiff Missionary G. A. Breedlove’s (“Breedlove”) Complaint.

ECF No. 6. However, the accompanying Certificate of Service indicates that

Breedlove may not have received notice of the City’s motion. Breedlove is

proceeding pro se and therefore does not have access to the CM/ECF system,

which provides electronic notice of filings to parties. Yet, the Certificate of

Service states only that the City filed the motion “with the Clerk of Court using the

CM/ECF system[,] which will automatically send email notification of such filing

to Plaintiff.” The Certificate of Service does not state that notice of the motion

was mailed to Breedlove.
         Case 1:20-cv-05277-JPB Document 9 Filed 04/30/21 Page 2 of 2




      Accordingly, the City is DIRECTED either to submit proof of previous

proper service of its motion on Breedlove or to serve Breedlove pursuant to

Federal Rule of Civil Procedure 5(b) within seven days of the date of this Order.

      The Clerk is DIRECTED to resubmit the City’s motion (ECF No. 6) at the

expiration of seven days.

      SO ORDERED this 30th day of April, 2021.




                                         2
